       Case 3:20-cv-00067-DPM Document 7 Filed 04/24/20 Page 1 of 1




          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

MARVIN WARD
#883690                                                     PLAINTIFF

v.                       No. 3:20-cv-67-DPM

MARTY BOYD, Craighead County Sheriff;
and KIETH BOWLS, Administrator,
Craighead County Detention Center                      DEFENDANTS

                            JUDGMENT
     Ward's complaint is dismissed without prejudice.
